               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit H
             Exhibit 6 to Deposition Transcript of
                 Dr. Anthony Trabue, M.D.




Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 1 of 7 PageID #: 1993
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 2 of 7 PageID #: 1994
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 3 of 7 PageID #: 1995
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 4 of 7 PageID #: 1996
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 5 of 7 PageID #: 1997
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 6 of 7 PageID #: 1998
Case 3:19-cv-00328 Document 93-9 Filed 05/29/20 Page 7 of 7 PageID #: 1999
